Citation Nr: 0303015	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left leg (other than 
the knee) and hip disabilities secondary to service-connected 
residuals of a lower back disability. 





REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from to May 1944 to May 
1946.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
development requested in its October 2001 remand has been 
accomplished, and this case is now ready for appellate 
review.  Subsequent to this development, the RO granted 
service connection for a left shoulder disability secondary 
to the service connected back disability, and this issue is 
thus no longer on appeal.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The weight of the evidence is against a conclusion that 
the veteran has a left leg (other than the knee) or hip 
disability that is etiologically related to the service-
connected low back disability. 

3.  The weight of the evidence is against a conclusion that 
the service connected low back disability increases the 
severity of symptoms of a left leg (other than the knee) or 
hip disorder.


CONCLUSION OF LAW

Neither a left leg (other than the knee) nor a left hip 
disorder is proximately due to, the result of, or aggravated 
by, the service connected back disorder.  38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.316(a) (2002).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by letter dated in June 2000, rating 
decision dated in September 2000, a letter informing the 
veteran of the VCAA dated in March 2001, June 2001 statement 
of the case, July 2002 rating decision, and July 2002 
supplemental statement of the case.  The Board concludes that 
the discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA clinical records dated through February 2002,  
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  The Board notes that the March 2001 letter 
essentially notified the veteran of the type of evidence 
necessary to substantiate the claim.  This letter also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to supply 
sufficient information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In response to March 2001 letter, the veteran stated in a 
letter received in April 2001 that he had no additional 
evidence to submit, and that the only treatment he had 
received was provided by the VA medical center in Tampa, 
Florida.  The claims file contains medical records from this 
facility dated through June 2001.  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is  considered a part of 
the original condition.  Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for left leg and hip disorders on a 
"direct" basis; rather, he asserts that he has developed 
this condition due to his service connected low back 
disability.  Thus, he argues that "secondary" service 
connection for these disabilities is warranted.  

Summarizing the evidence of record, service connection for a 
disability listed as "residual blast concussion left knee 
and back," was granted by a January 1947 rating decision.  A 
noncompensable rating was assigned at that time.  In July 
1950, the veteran was injured in a workplace accident 
coincident with his employment as a mineworker.  The veteran 
sustained a fractured spine, and, as a result, he was 
paralyzed from the waist down.  The veteran has been confined 
to a wheelchair, primarily, since this incident.  In 
September 1997, the RO issued a rating decision that 
increased his service-connected disability rating for 
residuals of blast concussion, lower back and left knee to 10 
percent disabling.  These conditions continued to be rated 
together, as one disability, as they had been since the 
issuance of the original rating decision in 1947.  In January 
1999, the RO issued a rating decision that rated each 
disability separately.  This decision assigned the veteran a 
20 percent disability rating for his service-connected 
residuals, lower back, and a noncompensable rating for his 
service-connected residuals, left knee.  These ratings were 
continued by a September 2000 rating decision.  

In June 2000, the veteran filed a claim seeking an increased 
rating for his service-connected disabilities, and seeking 
entitlement to service connection for left leg, left hip and 
left shoulder conditions, claimed as secondary to his service 
connected lower back disability.  The RO issued a rating 
decision in September 2000 which continued the 20 percent 
disability rating for the veteran's low back disability and 
the noncompensable rating for his left knee disability. 

The veteran underwent a VA Joints examination in July 2000, 
at which time he complained of discomfort in his lower back 
and decreased range of motion and pain in his shoulders, 
elbows and hips.  Physical examination revealed marked 
limitation of forward bending in a seated position and loss 
of lateral motion due to osteoarthritic changes.  X-rays 
revealed continuing degenerative arthritis in his lower back 
region.  The physician noted in his report that these 
degenerative changes "may be" related to the blast 
concussions the veteran sustained in service. The physician 
concluded his report by stating, "I feel that these 
continued arthritic changes may be related to either blasting 
injuries or his injury suffered in the coal mine, which 
warrants further evaluation and possibly compensation."

In order to clarify the etiology of the claimed left leg and 
hip disability, the October 2001 Board decision directed the 
veteran to be scheduled for another VA examination.  The 
veteran was afforded this examination in February 2002, and 
the physician who conducted this examination specifically 
indicated that he had reviewed the medical history contained 
in the claims file.  The impression was T12 paraplegia, left 
shoulder glenohumeral and acromioclavicular degenerative 
joint disease and degenerative joint disease in the left hip 
and left knee.  The physician who conducted this examination 
opined that it was "more likely than not" that his service-
connected disability increased the disability in the left 
shoulder.  By rating action in July 2002, as previously 
indicated, service connection for a left shoulder disability 
secondary to the service-connected back disorder was granted.  
With regard to the disability in the left leg and left hip, 
the examiner stated as follows: 

In relation to [the veteran's] left hip 
and knee, it is less likely than not that 
these injuries had any adverse effect on 
his disability from his T12 fractures 
sustained while mining. 
 
The examiner also stated as follows: 

I feel that since he has no use or 
sensation of the left hip or knee, it is 
unlikely that these injuries have 
worsened his disability in any way. 

Turning to an analysis of the veterans claim, the 
adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In addition, medical opinions expressed in term of 
"may or may not" are too speculative in nature to be of 
significant probative value.  See Sacks v. West, 11 Vet. App. 
314 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  Clearly, the 
opinion following the July 2000 examination, to the extent 
that it only stated that there "may" be a relationship 
between the in-service injuries and arthritic changes, is too 
speculative in nature to be of any significant probative 
value.  This is particularly true given the more definitive 
opinion following the February 2002 VA examination that found 
it "less likely than not" or "unlikely" that there was any 
relationship between the service-connected disability and 
left leg (other than the knee) or left hip disability.  
Again, the fact that the examiner specifically indicated that 
the pertinent medical history had been reviewed adds to the 
probative value of this opinion.  

In short, the Board finds the probative weight of the 
"negative" evidence of record, in particular the opinion 
following the February 2002 VA examination, to be greater 
than that of the "positive" evidence, including the 
speculative opinion following the July 2000 examination as 
discussed above.  The preponderance of the evidence is 
against the veteran's claims.  As such, the claims must be 
denied.  Gilbert, 1 Vet. App. at 49. 



ORDER

Entitlement to service connection for left leg (other than 
the knee) and hip disabilities secondary to service-connected 
residuals of a lower back disability is denied.  




	                        
____________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

